DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened

In view of the appeal brief filed on March 11, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 28, 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fluid control devices in claims 1 and 11-13, interpreted as the valves disclosed in the specification. Because the valves are sufficient structure to perform the function, 112(f) is not considered to be invoked in claims 2-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-6, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al (US Patent Application Publication No. 2005/0150410, previously of record) in view of Small (US Patent No. 1,701,341) and Teeter (US Patent No. 2,089,630, previously of record).
Regarding claim 1, Haas discloses a cooling system, comprising:
a cooling device (three medium heat exchanger 10, see figure and paragraph [0031]) including a first cooling passage (refrigerant passage of evaporator 14, see figure and paragraph [0030]) and a second cooling passage (cooling water passage in left chamber 12, see figure and paragraph [0030]);
a first heat transfer fluid (refrigerant in compression cycle 54, see paragraph [0030]) and a second heat transfer fluid (cooling water of the free cooling cycle, see paragraph [0031]) flowing through the second cooling passage;
a first heat exchanger (50, see figure and paragraph [0027]) in fluid communication with the first heat transfer fluid and the second heat transfer fluid;
a second heat exchanger (28, see figure and paragraph [0028]) in fluid communication with the second heat transfer fluid and a source of external air; and
a system of fluid control devices (valves, see figure) in fluid communication with the second heat transfer fluid; and
a controller (electronic control system, not shown, see paragraph [0025]) configured to selectively control the cooling device and the system of fluid control devices to operate the cooling system in a plurality of operating modes (details of the operating modes are set forth in the rejections for dependent claims 5 and 6 below), wherein the plurality of operating modes controls one or more operating parameters of the system of fluid control devices.
It is noted that Haas et al. does not explicitly disclose that the cooling passages for the first and second heat transfer fluids are cooling coils as such.
However, Small explicitly discloses a heat exchanger which uses cooling coils for two different cooling media to cool a third substance (lower pipe 10 with inlet at 20 and outlet at 21, see figure 1 and page 1 left column lines 26-27, has the first cooling medium and is the first cooling coil, and pipe 12 with inlet at 22 and outlet 23 for cooling fluid, see page 1 left column lines 27-29, has the second medium and is the second cooling coil; see page 1 left column lines 29-36 and figure 1 for relative positions of the cooling coils, with casing or shells 27-36 being where the fluid being cooled is, see page 1 lines 51-73).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the distinct cooling coils and accompanying shell structure of Small, instead of the chambers of Haas, in order to ensure a greater degree of thermal contact, and thus heat transfer, between the fluid being cooled (process water) and the fluids doing the cooling (cooling water and refrigerant).
It is noted that Haas et al does not explicitly disclose that the controller is configured to operate the system of fluid control devices to minimize a change in a total pressure drop of the second heat transfer fluid when the cooling system switches between a plurality of operating modes.
However, Teeter explicitly teaches that a sudden change in pressure between one side of a valve and another should be avoided to avoid noise from the valve opening and closing (see page 1, left column, lines 14-17), and that a sudden change in pressure differential can be avoided by controlling relative timing and degrees of opening of different valves (see page 1, left column, lines 10-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to configure or program the controller of Haas et al, which is already configured to operate the system of fluid control devices, to do so such that the change in total pressure drop of the second heat transfer fluid when switching between operating modes is minimized, in order to prevent noise from operation of the valves.

Regarding claim 2, the system of fluid control devices of Haas et al, and therefore of Haas et al in view of Small and Teeter, includes a first valve (40, see figure and paragraph [0025] of Haas et al) positioned between an outlet of the second heat exchanger and an inlet of the first heat exchanger, the first valve configured to be modulated over a total valve position range from a full closed position to a full open position (see paragraph [0025], which states that a portion of the water can be diverted).

Regarding claim 3, the system of fluid control devices of Haas, and therefore Haas et al in view of Small and Teeter, further comprises a second valve (48, see figure in Haas) positioned between the outlet of the second cooling coil and the inlet of the first heat exchanger, the second valve being configured to modulate a flow of the second heat transfer fluid in incremental steps of a predetermined amount (see paragraph [0028]; “completely or partly” means there are increments, and as a solenoid valve, there is inherently a limited number of positions the controller can make the valve be at).

Regarding claims 5 and 6, the controller of Haas et al, and therefore of Haas et al in view of Small and Teeter, is explicitly configured to operate the system in three modes: free cooling (if the temperature is sufficiently low, see paragraph [0028]; this is the applicant’s disclosed free cooling mode and the third operating mode in the claims, as recited in claim 8), vapor compression cycle (see paragraph [0029] of Haas et al; this is the applicant’s disclosed “mechanical mode” and the first mode in the claims, recited in claim 5), and hybrid (paragraphs [0032] and [0033] of Haas et al, using the free cooling cycle while it is insufficient, in addition to the vapor compression cycle; this is comparable to the applicant’s disclosed hybrid mode and the second mode in the claims, as recited in claim 6). Furthermore, these are the same modes as disclosed in the application, with the same valve positions.

Regarding claim 11, the system of Haas et al, and therefore of Haas et al in view of Small and Teeter, further includes at least one temperature sensor in communication with the controller (inherently present; outside temperature determines which operating mode to use, see paragraph [0031]), and the controller is further configured to determine an operating mode based at least in part on an input signal from the at least one temperature sensor.

Regarding claim 12, the first heat exchanger of Haas is a condenser (see paragraphs [0015] and [0027]), the second heat exchanger is a dry cooler (see figure and paragraph [0025]), the first heat transfer fluid is a refrigerant (refrigerant in vapor compression cycle, see paragraph [0030]), and the second heat transfer fluid is cooling water (see paragraph [0015]).

Regarding claim 13, the controller of Haas et al, and therefore of Haas et al in view of Small and Teeter, is further configured to operate the system of fluid control devices, which are valves, to provide a constant flow rate of the second heat transfer fluid when the cooling system switches between operating modes, because the flow rate of the second heat transfer fluid is determined by the pump, not the valves.

Claim 4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al (US Patent Application Publication No. 2005/0150410, previously of record) in view of Small (US Patent No. 1,701,341) and Teeter (US Patent No. 2,089,630, previously of record) as applied to claim 1 above, and further in view of Gilbert (US Patent Application Publication No. 2013/0199627, previously of record).
Regarding claim 4, most elements are disclosed by Haas et al. in view of Small and Teeter, as explicitly addressed in the above rejection of claims 1-3.
It is noted that Haas et al, and therefore Haas et al in view of Small and Teeter, discloses two three-way valves instead of three two-way valves positioned between the outlet of the second cooling coil and the inlet of the first heat exchanger.
However, Gilbert explicitly states that “an equivalent flow arrangement of three two-way valves” may be used in place of a three-way valve (see paragraph [0106] and figures 5 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use the equivalent arrangement of three two-way valves, as is disclosed by Gilbert, in the system of Haas et al, in order to make it easier to perform maintenance on one potential line shutoff at a time.

Regarding claim 8, Haas et al, and therefore Haas et al in view of Small and Teeter and further in view of Gilbert, discloses the controller to be configured to operate in a third operating mode (free cooling mode, if the temperature is sufficiently low, see paragraph [0028] of Haas et al).
Furthermore, this would, in the system of Haas et al in view of Small and Teeter and further in view of Gilbert, entail directing the second heat transfer fluid through the second cooling coil, the third valve, and the second heat exchanger, and modulating the flow of the second heat transfer fluid through the first valve and the second valve.

Regarding claims 9 and 10, the controller of Haas et al, and therefore of Haas et al in view of Small and Teeter and further in view of Gilbert, is configured to modulate the flow of the second heat transfer fluid by opening or closing the first valve (first valve 40, see paragraph [0025] of Haas re. control of the valve) for a predetermined time while opening or closing the second valve by a predetermined amount (second valve is 48, see paragraph [0028] of Haas for distributing cooling water completely or partly to one side or the other), because any setting of the first and second valves constitutes a modulation of the flow of the second heat transfer fluid, and the controller is configured to control the valves.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al (US Patent Application Publication No. 2005/0150410, previously of record) in view of Small (US Patent No. 1,701,341) and Teeter (US Patent No. 2,089,630, previously of record), and further in view of Inoue et al (US Patent Application Publication No. 2003/0033165, previously of record).
Regarding claim 7, the inlet of the first heat exchanger of Haas, and therefore of Haas in view of Small and Teeter, is a first inlet, and the cooling system of Haas further includes a compressor (56, see figure and paragraph [0034]) in fluid communication with the first heat transfer fluid (refrigerant) and positioned between an outlet of the first cooling coil and a second inlet of the first heat exchanger (see figure).
Additionally, Haas et al. states that free cooling mode is used when it is cold enough outside (see paragraph [0011]), and the mechanical mode or hybrid mode is used when the outside temperature is not sufficiently low (see paragraph [0011]).
Furthermore, the temperature of the second heat transfer fluid cannot fall below the temperature outside, because it is a free cooling loop. This means that if it is warmer outside, the temperature of the free cooling loop, which is used to cool the vapor compression cycle via condenser 50, will inherently be warmer.
It is noted that Haas et al. does not explicitly state that the controller is configured to reduce a cooling capacity of the compressor and the first cooling coil in the second operating mode such that a temperature of the first heat transfer fluid entering the second inlet in the second operating mode is lower than a temperature of the first heat transfer fluid entering the second inlet in the first operating mode, because Haas et al. does not explicitly disclose the compressor to be a variable speed compressor.
However, Inoue et al. explicitly states that using a variable-speed compressor is more efficient than a constant-speed compressor, and that the compressor should be run at the speed that will meet the load to maximize the efficiency (see paragraph [0004]), and this energy savings is worth it to retrofit (see paragraph [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a variable speed compressor, as is taught by Inoue et al, in the system of Haas et al in view of Small and Teeter, in order to save energy. Furthermore, this would include lowering the compressor speed while operating in the second mode such that the temperature of the first heat transfer fluid entering the second inlet in the second operating mode is lower than the temperature of the first heat transfer fluid entering the second inlet in the first operating mode, because in the second or hybrid operating mode, the second cooling fluid is directly taking some of the heat from the load and therefore the load being matched is lower, thus permitting a lower compressor speed and higher efficiency.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In particular, the first and second cooling coils in the above rejection are taught by Small; for this reason, this rejection is non-final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Temkovits (US Patent No. 1,919,606) discloses a three-medium heat exchanger which uses a cooling coil with cold water and a cooling coil with cold refrigerant to cool milk. Fleshman (US Patent No. 2,091,755) discloses a heat exchanger which uses separate fluid paths for an interior cooling coil and an external cooling coil, which are used together to cool beer, the cooling coils actually being in the shape of a coiled pipe. Kleucker (US Patent No. 2,119,864) discloses nested cylindrically shaped cooling coils used to cool a third medium.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-6:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763